     Case 2:20-cv-11065-JVS-AFM Document 1 Filed 12/04/20 Page 1 of 10 Page ID #:1




1
     Scott Alan Burroughs (SBN 235718)
     scott@donigerlawfirm.com
2    Justin M. Gomes (SBN 301793)
3
     jgomes@donigerlawfirm.com
     DONIGER / BURROUGHS
4    603 Rose Avenue
5
     Venice, California 90291
     Telephone: (310) 590-1820
6

7
     Attorneys for Plaintiff

8

9
                           UNITED STATES DISTRICT COURT

10
                         CENTRAL DISTRICT OF CALIFORNIA

11
     MARK SELIGER, an individual,                   Case No.:
12

13          Plaintiff,
                                                    PLAINTIFF’S COMPLAINT FOR
14   vs.
                                                    COPYRIGHT INFRINGEMENT
15
     FOX CORPORATION, a Delaware
16
     Corporation; FOX NEWS NETWORK,                 Jury Trial Demanded
17   LLC, a Delaware Limited Liability
     Company; and DOES 1-10, inclusive,
18
            Defendant.
19

20

21
            Plaintiff, Mark Seliger, by and through his undersigned attorneys, hereby

22
     prays to this honorable Court for relief based on the following:

23

24
                                JURISDICTION AND VENUE

25
            1.     This action arises under the Copyright Act of 1976.

26
            2.      This Court has jurisdiction under 28 U.S.C. § 1331 and 1338 (a) and

27
     (b).

28                                                 1
     _____________________________________________________________________________________________
                                              COMPLAINT
     Case 2:20-cv-11065-JVS-AFM Document 1 Filed 12/04/20 Page 2 of 10 Page ID #:2




1          3.      Venue is proper under 28 U.S.C. § 1391(c) and 1400(a) because a
2    substantial part of the acts and omissions giving rise to the claims occurred here.
3                                            PARTIES
4          4.      Plaintiff is an individual residing in New York, New York.
5          5.      Plaintiff is informed and believes and thereon alleges that Defendant
6    FOX CORPORATION is a corporation organized in the state of Delaware; FOX
7    NEWS NETWORK, LLC is a limited liability company organized in the state of
8    Delaware and both do companies do business in and with the State of California,
9    with an office located at 2121 Avenue of the Stars, Suite 900, Los Angeles, CA
10   90067.
11         6.      Defendants Does 1 through 10, inclusive, are other parties not yet
12   identified who have infringed Plaintiff’s copyrights, have contributed to the
13   infringement of Plaintiff’s copyrights, or have engaged in one or more of the
14   wrongful practices alleged herein. Their true names, whether corporate, individual
15   or otherwise, are presently unknown to Plaintiff, who therefore sues said
16   Defendants by such fictitious names, and will seek leave to amend this Complaint
17   to show their true names and capacities when same have been ascertained.
18         7.      Plaintiff is informed and believes and thereon alleges that at all times
19   relevant hereto each of the Defendants was the agent, affiliate, officer, director,
20   manager, principal, alter-ego, and/or employee of the remaining Defendants and
21   was at all times acting within the scope of such agency, affiliation, alter-ego
22   relationship and/or employment; and actively participated in or subsequently
23   ratified and adopted, or both, each and all of the acts or conduct alleged, with full
24   knowledge of all the facts and circumstances, including, but not limited to, full
25   knowledge of each and every violation of Plaintiff’s rights and the damages to
26   Plaintiff proximately caused thereby.
27

28                                                 2
     _____________________________________________________________________________________________
                                              COMPLAINT
     Case 2:20-cv-11065-JVS-AFM Document 1 Filed 12/04/20 Page 3 of 10 Page ID #:3




1                 CLAIMS RELATED TO SUBJECT PHOTOGRAPHY
2          8.      Seliger is an accomplished and critically acclaimed photographer. His
3    works have appeared in Rolling Stone, GQ, Vogue, and Vanity Fair and he has
4    authored numerous album covers, books, and short films. He has also created
5    photography in collaboration with global brands like Netflix, Levi’s, and Ralph
6    Lauren. He has won numerous awards, including the Clio Grand Prix and the
7    Cannes Lions Grand Prix, and his works are part of the permanent collection of the
8    National Portrait Gallery at the Smithsonian Institution in Washington, D.C., the
9    Museum of Fine Arts in Houston, and the National Portrait Gallery in London.
10         9.       Plaintiff created and exclusively owns the photography depicted in
11   Exhibit A attached hereto. These works will be called the “Subject Photography”
12   herein.
13         10.      Plaintiff has registered the Subject Photography with the Copyright
14   Office.
15         11.      Defendants, and each of them, have willfully copied, reproduced,
16   displayed, and distributed the Subject Photography for financial benefit and
17   without Plaintiff’s consent, at and on websites bearing the URLs depicted in
18   Exhibit B hereto. Said material will be referred to as “Infringing Content” herein.
19         12.      Plaintiff did not consent to said use of the Subject Photography.
20                               FIRST CLAIM FOR RELIEF
21              (For Copyright Infringement – Against all Defendants, and Each)
22         13.      Plaintiff repeats, re-alleges, and incorporates herein by reference as
23   though fully set forth, the allegations contained in the preceding paragraphs.
24         14.      Plaintiff alleges on information and belief that Defendants, and each
25   of them, accessed the Subject Photography by without limitation, viewing the
26   Subject Photography on Plaintiff’s website or social media profiles, on other sites
27

28                                                 3
     _____________________________________________________________________________________________
                                              COMPLAINT
     Case 2:20-cv-11065-JVS-AFM Document 1 Filed 12/04/20 Page 4 of 10 Page ID #:4




1    online, or in physical publications. The identicality of the copying also show
2    access.
3          15.     Plaintiff alleges on information and belief that Defendants, and each
4    of them, copied, reproduced, displayed, and distributed the Subject Photography
5    online at and on websites bearing the URLs depicted in Exhibit B hereto.
6          16.     Plaintiff alleges on information and belief that Defendants, and each
7    of them, infringed Plaintiff’s copyrights by creating infringing derivative works
8    from the Subject Photography and publishing same to the public.
9          17.     Due to Defendants’, and each of their, acts of infringement, Plaintiff
10   has suffered general and special damages in an amount to be established at trial.
11         18.     Due to Defendants’ acts of copyright infringement as alleged herein,
12   Defendants, and each of them, have obtained direct and indirect profits they would
13   not otherwise have realized but for their infringement of Plaintiff’s rights in the
14   Subject Photography. As such, Plaintiff is entitled to disgorgement of Defendants’
15   profits directly and indirectly attributable to Defendants’ infringement of Plaintiff’s
16   rights in the Subject Photography in an amount to be established at trial.
17         19.     Plaintiff alleges on information and belief that Defendants, and each
18   of them, have committed acts of copyright infringement, as alleged above, which
19   were willful, intentional and malicious, which further subjects Defendants, and
20   each of them, to liability for statutory damages under Section 504(c)(2) of the
21   Copyright Act in the sum of up to $150,000.00 per infringement and/or a
22   preclusion from asserting certain equitable and other defenses.
23                             SECOND CLAIM FOR RELIEF
24        (For Vicarious and/or Contributory Copyright Infringement – Against all
25                                    Defendants, and Each)
26         20.     Plaintiff repeats, re-alleges, and incorporates herein by reference as
27   though fully set forth, the allegations contained in the preceding paragraphs.
28                                                 4
     _____________________________________________________________________________________________
                                              COMPLAINT
     Case 2:20-cv-11065-JVS-AFM Document 1 Filed 12/04/20 Page 5 of 10 Page ID #:5




1          21.     Plaintiff alleges on information and belief that Defendants knowingly
2    induced, participated in, aided and abetted in and profited from the illegal
3    reproduction and distribution of the Subject Photography as alleged hereinabove.
4    Such conduct included, without limitation, publishing photographs obtained from
5    third parties that Defendant(s) knew, or should have known, were not authorized to
6    be published by Defendant(s); publishing the Infringing Content on affiliate, third-
7    party, and social media sites; and distributing the Infringing Content to third-
8    parties for further publication.
9          22.     Plaintiff alleges on information and belief that Defendants, and each
10   of them, are vicariously liable for the infringement alleged herein because they had
11   the right and ability to supervise the infringing conduct and because they had a
12   direct financial interest in the infringing conduct. Specifically, Defendants, and
13   each of them, received revenue in connection with the Infringing Content, and
14   were able to supervise the distribution, broadcast, and publication of said content.
15         23.     By reason of the Defendants’, and each of their, acts of contributory
16   and vicarious infringement as alleged above, Plaintiff has suffered general and
17   special damages in an amount to be established at trial.
18         24.     Due to Defendants’ acts of copyright infringement as alleged herein,
19   Defendants, and each of them, have obtained direct and indirect profits they would
20   not otherwise have realized but for their infringement of Plaintiff’s rights in the
21   Subject Photography. As such, Plaintiff is entitled to disgorgement of Defendants’
22   profits directly and indirectly attributable to Defendants’ infringement of their
23   rights in the Subject Photography, in an amount to be established at trial.
24         25.     Plaintiff alleges on information and belief that Defendants, and each
25   of them, have committed acts of copyright infringement, as alleged above, which
26   were willful, intentional and malicious, which further subjects Defendants, and
27   each of them, to liability for statutory damages under Section 504(c)(2) of the
28                                                 5
     _____________________________________________________________________________________________
                                              COMPLAINT
     Case 2:20-cv-11065-JVS-AFM Document 1 Filed 12/04/20 Page 6 of 10 Page ID #:6




1    Copyright Act in the sum of up to $150,000.00 per infringement and/or a
2    preclusion from asserting certain equitable and other defenses.
3                               THIRD CLAIM FOR RELIEF
4        (For Violations of the 17 U.S.C. §1202 – Against all Defendants, and Each)
5          26.     Plaintiff repeats, re-alleges, and incorporates herein by reference as
6    though fully set forth, the allegations contained in the preceding paragraphs.
7          27.     The Subject Photography was routinely published with attribution,
8    credit, and other copyright management information identifying Plaintiff as the
9    author,
10         28.     Plaintiff alleges on information and belief that Defendants, and each
11   of them, removed Plaintiff’s copyright management information, as described
12   above, from the Subject Photography, and/or added false copyright management
13   information to the Subject Photography, before distributing and publishing same.
14         29.     Plaintiff alleges on information and belief that Defendants, and each
15   of them, distributed and published the Subject Photography at and on websites
16   bearing the URLs depicted in Exhibit B hereto, under its own name, and removing
17   Plaintiff’s attribution information, including without limitation his name.
18         30.     The aforementioned facts constitute “copyright management
19   information” as that phrase is defined in 17 U.S.C. § 1202(c) and is false.
20         31.     When Defendants distributed and published the Subject Photography,
21   they knowingly provided and/or distributed false copyright management
22   information in violation of 17 U.S.C. § 1202(a). As a result of the foregoing,
23   Plaintiff has been damaged and may recover those damages as well as Defendants’
24   profits, and/or statutory damages, and attorneys’ fees under 17 U.S.C. § 1203.
25                                  PRAYER FOR RELIEF
26                Wherefore, Plaintiff prays for judgment as follows:
27

28                                                 6
     _____________________________________________________________________________________________
                                              COMPLAINT
     Case 2:20-cv-11065-JVS-AFM Document 1 Filed 12/04/20 Page 7 of 10 Page ID #:7




1                  Against all Defendants, and Each, with Respect to Each Claim for
2                  Relief:
3          a.      That Defendants, and each of them, as well as their employees,
4                  agents, or anyone acting in concert with them, be enjoined from
5                  infringing Plaintiff’s copyrights in the Subject Photographs, including
6                  without limitation an order requiring Defendants, and each of them, to
7                  remove any content incorporating, in whole or in part, the Subject
8                  Photographs from any print, web, or other publication owned,
9                  operated, or controlled by any Defendant.
10         b.      That Plaintiff be awarded all profits of Defendants, and each of them,
11                 plus all losses of Plaintiff, plus any other monetary advantage gained
12                 by the Defendants, and each of them, through their infringement, the
13                 exact sum to be proven at the time of trial, and, to the extent available,
14                 statutory damages as available under the 17 U.S.C. § 504 and other
15                 applicable law.
16         c.      That a constructive trust be entered over any revenues or other
17                 proceeds realized by Defendants, and each of them, through their
18                 infringement of Plaintiff’s intellectual property rights;
19         d.      That Plaintiff be awarded his attorneys’ fees as available under the
20                 Copyright Act U.S.C. § 505 and/or §1203;
21         e.      That Plaintiff be awarded his costs and fees;
22         f.      That Plaintiff be awarded statutory and enhanced damages;
23         g.      That Plaintiff be awarded pre-judgment interest as allowed by law;
24                 and
25         h.      That Plaintiff be awarded further legal and equitable relief as deemed
26                 proper.
27

28                                                 7
     _____________________________________________________________________________________________
                                              COMPLAINT
     Case 2:20-cv-11065-JVS-AFM Document 1 Filed 12/04/20 Page 8 of 10 Page ID #:8




1          Plaintiff demands a jury trial on all issues so triable pursuant to Fed. R.
2    Civ. P. 38 and the 7th Amendment to the United States Constitution.
3

4                                                        Respectfully submitted,
5

6

7
     Dated: December 4, 2020                      By: _________________
                                                        Scott Alan Burroughs, Esq.
8                                                       Justin M. Gomes, Esq.
9
                                                        DONIGER / BURROUGHS
                                                        603 Rose Avenue
10                                                      Venice, CA 90291
11                                                      (310) 590-1820
                                                        scott@donigerlawfirm.com
12                                                      jgomes@donigerlawfirm.com
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                 8
     _____________________________________________________________________________________________
                                              COMPLAINT
     Case 2:20-cv-11065-JVS-AFM Document 1 Filed 12/04/20 Page 9 of 10 Page ID #:9




1
                                            EXHIBIT A

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                 9
     _____________________________________________________________________________________________
                                              COMPLAINT
     Case 2:20-cv-11065-JVS-AFM Document 1 Filed 12/04/20 Page 10 of 10 Page ID #:10




1
                                              EXHIBIT B
              [https://www.foxnews.com/entertainment/fox411s-snap-of-the-day]
2
              [https://www.foxnews.com/entertainment/on-the-road-star-garrett-hedlund-says-he-
3
       writes-poetry]
4
              [https://www.foxnews.com/entertainment/barbra-streisand-to-jen-aniston-your-nose-is-
5      too-smooth]
6             [https://www.foxnews.com/entertainment/report-robert-pattinson-and-kristen-stewart-
7      kiss-and-make-up-will-appear-on-twilight-red-carpet}

8             [https://www.foxnews.com/entertainment/kristen-stewart-robert-pattinson-say-
       goodbye-to-twilight-as-breaking-dawn-part-2-hits-theaters]
9
              [https://www.foxnews.com/entertainment/robert-pattinson-hiding-at-reese-
10
       witherspoons-ranch-in-wake-of-kristen-stewarts-affair-admission]
11
              [https://www.foxnews.com/entertainment/hot-shots-robert-pattinson-and-kristen-
12     stewart]
13            [https://radio.foxnews.com/author/admin/page/98/?wpmp_switcher=mobile]

14            [https://radio.foxnews.com/category/news/page/176/?doing_wp_cron]
              [https://radio.foxnews.com/author/admin/page/79/?wpmp_switcher=desktop]
15
              [https://radio.foxnews.com/podcast/fox-country-podcast/page/4/]
16
              [https://radio.foxnews.com/category/podcasts/page/102/]
17
              [https://radio.foxnews.com/category/news/page/176/]
18            [https://www.foxnews.com/entertainment/nicki-minaj-doesnt-understand-the-fuss-
19     over-anaconda-video]
20

21

22

23

24

25

26

27

28                                                 10
      _____________________________________________________________________________________________
                                               COMPLAINT
